GARDEN, JUDGE:
As an aftermath of the tragic flood in Williamson, West Virginia, in April of 1977, the respondent rented one small and seven large portable toilets from claimant. After the emergency, the claimant proceeded to Williamson to recover the toilets, but was unable to locate them. Subsequently, one of the large toilets was located and returned to claimant. The six missing large toilets had a fair market value of $350.00 each, and the small toilet had a fair market value of $250.00. Respondent has filed an Answer admitting the validity of the claim, and has requested an advisory opinion of this Court pursuant to Code 14-2-13 (3).
We are of the opinion that as a result of the unlawful conversion of these toilets by the respondent, the claimant is legally entitled to be reimbursed for their fair market value of $2,350.00, which amount we believe should be paid by respondent to claimant. The Clerk is directed to file this advisory opinion and to transmit a copy thereof to respondent.